Exhibit 10.30

 

OPTION AGREEMENT
(126th Street & Meridian Medical Complex)

 

THIS OPTION AGREEMENT (this “Agreement”) is made as of August 16, 2004 by and
among, Kite Realty Group L.P., a Delaware limited partnership (“Kite Realty”),
Kite 126th Street Medical, LLC, an Indiana limited liability company
(“Optionor”) and Alvin E. Kite, Jr., John A. Kite, Paul W. Kite and Thomas K.
McGowan (each a “Member” and, collectively, the “Members”).

 

R E C I T A L S

 

WHEREAS, Kite Realty, the general partner of which is Kite Realty Group Trust, a
Maryland real estate investment trust (the “REIT”), and the REIT are engaging in
various related transactions pursuant to which, among other things, (i) Kite
Realty will acquire interests in various entities that own or lease real estate
properties in which certain persons affiliated with the REIT, including the
Members, have interests, (ii) the REIT will acquire interests in certain service
businesses currently owned by persons affiliated with the REIT, including
certain of the Members and (iii) the REIT will effect an initial public offering
of its common shares and contribute the proceeds therefrom for a like number of
units of partnership interest in Kite Realty (the “Kite IPO,” and together with
the other transactions described above, the “Kite IPO Transactions”);

 

WHEREAS, 126th Street Medical, LLC, an Indiana limited liability company (the
“LLC”), currently owns that certain real property as described in Exhibit A
hereto (the “Land”) and the buildings, structures and other improvements
situated on the Land or hereinafter constructed or acquired (the “Property”);

 

WHEREAS, Optionor is a member and currently owns a fifty percent (50%) limited
liability company interest (the “Percentage Interest”) in the LLC;

 

WHEREAS, each Member currently owns the ownership interest in Optionor set forth
in Exhibit B hereto (the “Member Interests”); and

 

WHEREAS, As part of the Kite IPO Transactions, Optionor desires to grant to Kite
Realty an option to acquire all of the right, title and interest in and to
Optionor’s membership interest in the LLC, including, without limitation, all of
Optionor’s Percentage Interest, voting rights and interests in the capital,
profits and losses arising out of such Percentage Interest (such right, title
and interest hereinafter collectively referred to as the “LLC Interest”), on the
terms and conditions specified in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE I – THE OPTION

 

1.1           Grant of Option.  Optionor hereby grants to Kite Realty an option
to acquire all right, title and interest of Optionor in and to the LLC Interest
free and clear of

 

--------------------------------------------------------------------------------


 

any encumbrances on the LLC Interest (other than encumbrances with respect to
the Project Indebtedness (as defined in Section 3.1) or any Entity Indebtedness
(as defined in Section 5.2)) on the terms and conditions set forth herein (the
“Option”).

 

1.2           Commencement of Option.  Kite Realty shall have the right to
exercise the Option at any time after the date upon which the Property reaches
85% occupancy until the expiration of the Option pursuant to Section 1.3. 
Notwithstanding the foregoing, in the event the Kite IPO is not consummated
prior to January 1, 2005, this Agreement shall become null and void and no party
shall have any liability to the other parties hereunder with respect to the
transactions contemplated hereby.

 

1.3           Expiration of Option.  Subject to Section 6.1 hereof, the Option
shall expire on the fourth anniversary of the date of commencement of
construction of the planned development on the Property (the “Option Term”). 
Optionor shall promptly notify Kite Realty in writing of such date of
commencement.

 

1.4           Consents.  The consummation of the transactions contemplated by
this Agreement is subject to any consents required under the organizational
documents of the LLC, any consents required under the “Project Indebtedness” and
any “Entity Indebtedness” and (a) in the case of the transfer of the LLC
Interest, any other consents required to be obtained prior to the transfer of
the LLC Interest, or (b) in the case of the transfer of the Member Interests
pursuant to Section 5.2, any other consents required to be obtained prior to the
transfer of the Member Interests.

 

1.5           Subordination.  The Option granted by this Agreement and the
rights of Kite Realty hereunder are and shall be subordinate to the Project
Indebtedness and any Entity Indebtedness.

 

ARTICLE II – PROCESS FOR EXERCISE OF THE OPTION

 

2.1           Exercise.  Subject to Section 1.2 hereof, the Option may be
exercised during the Option Term by delivery of written notice by Kite Realty to
Optionor (the “Exercise Notice”), stating that the Option is exercised on the
terms set forth in this Agreement.  The Exercise Notice shall specify the name
of the First Appraiser (as defined in Section 3.1(a)(ii)).  The date upon which
the Exercise Notice is delivered by Optionor in accordance with this Agreement
is hereinafter referred to as the “Exercise Date.”  If the Option is timely
exercised, subject to Section 3.1(f), the LLC Interest shall be conveyed, and
the closing date of such acquisition, transfer and conveyance (the “Closing
Date”) shall occur, within the later of (a) 15 days after the last day of the
month immediately following the month in which the Exercise Notice is delivered
or (b) 45 days after the determination of the FMV (as defined in Section 3.1) of
the Property at the time in accordance with Section 3.1.  The exercise of the
Option is subject to the approval of a majority of the “independent” members of
the Board of Trustees of the REIT (as defined in the REIT’s Amended and Restated
Bylaws), as general partner of Kite Realty.

 

2.2           Inspection.  During the term of this Agreement and following
consent of the LLC (which Optionor agrees to use its commercially reasonable
efforts to obtain), Optionor agrees to permit Kite Realty and Kite Realty’s
agents to enter upon the Property, subject to the rights of any tenants, at
reasonable times to make such surveys, inspections

 

2

--------------------------------------------------------------------------------


 

and tests as may reasonably be necessary in connection with its examination of
the Property.  Kite Realty hereby agrees to repair any damage it or its agents
may cause to the Property as a result of any such inspections or tests or any
other related damage caused by Kite Realty or its agents, and further agrees to
indemnify, defend and hold Optionor, Optionor’s managers, the LLC and the
Members harmless from and against any and all claims, losses, damages and
expenses, including, without limitation, reasonable attorneys’ fees, suffered by
Optionor, Optionor’s managers, the LLC and/or the Members as a direct result of
the entry by Kite Realty or Kite Realty’s agents upon, or acts upon, the
Property in connection with any such inspections or tests or any other related
damage caused by Kite Realty or its agents.

 

2.3           Information.  Optionor agrees to permit Kite Realty and its agents
to review all books, records and other documentation reasonably requested by
Kite Realty with respect to Optionor, the LLP, the LLC Interest, the Member
Interests and/or the Property, which are in Optionor’s possession and control. 
Optionor will provide (or cause to be provided), upon request from Kite Realty,
a report of the status of the LLC Interest and the Property (to the extent
within Optionor’s possession and control), on a quarterly basis, which report
shall include unaudited financials and such other information and data as Kite
Realty may reasonably request regarding the LLC Interest and the Property (to
the extent within Optionor’s possession and control); it being understood that,
to the extent Kite Realty or any of its subsidiaries or affiliated companies is
providing administrative services to the LLC and/or Optionor with respect to the
Property and/or the LLC Interest (including, without limitation, accounting and
record-keeping services), Optionor shall be deemed to have satisfied its
obligation under this Section 2.3 to the extent that the information requested
by this Section 2.3 is available to Kite Realty or such subsidiaries or
affiliated companies in connection with the performance of such administrative
services, and such information should be deemed to have been delivered by
Optionor to Kite Realty pursuant to this Section 2.3 (notwithstanding any
obligations with respect to such information – confidential or otherwise –
contained in any agreement providing for the performance of such administrative
services).

 

ARTICLE III – ACQUISITION PROCESS

 

3.1           Acquisition Consideration.

 

(a)           The acquisition consideration to be paid by Kite Realty for the
LLC Interest (the “Acquisition Consideration”) pursuant to an exercise of the
Option under Section 2.1 shall be equal to the lesser of (i) Annualized NOI
divided by 8.5%, less the Project Indebtedness, multiplied by the Percentage
Interest or (ii) the product of (x) the fair market value of the Property
(“FMV”) at the time, as determined in accordance with this Section 3.1, less the
Project Indebtedness, multiplied by (y) the Percentage Interest.  “Annualized
NOI” shall mean the annualized net operating income for the Property, calculated
as follows: the sum of (i) the net operating income for the Property for the
month immediately prior to the month in which the Exercise Notice is delivered
plus (ii) the net operating income for the Property for the month in which the
Exercise Notice is delivered plus (iii) the net operating income for the
Property for the month immediately following the month in which the Exercise
Notice is delivered, annualized.  “Project Indebtedness” shall mean any
outstanding financing or other arrangements entered into by or on behalf of the
LLC which relate to the Property, including, without limitation, any mezzanine
or bridge

 

3

--------------------------------------------------------------------------------


 

financing, or amendments or extensions thereof.  The transfer of the LLC
Interest as contemplated by this Agreement shall be subject to any Project
Indebtedness.

 

(i)            FMV for this purpose shall mean the price at which a willing
buyer would buy, and a willing seller would sell, the Property in an arms-length
transaction assuming the Property is sold in an orderly disposition and each of
the buyer and seller are aware of, and take into account, all relevant factors
which exist at the time.

 

(ii)           In the Exercise Notice, Kite Realty shall designate an appraiser
(the “First Appraiser”) to determine FMV for the Property.  Optionor then shall
have 10 days after receiving such notice to designate a second appraiser (the
“Second Appraiser”) by written notice to Kite Realty.  If Optionor fails to
timely designate the Second Appraiser, FMV shall be determined by the First
Appraiser.  The First Appraiser and the Second Appraiser each shall separately
determine FMV in accordance with Section 3.1(a) and shall provide a detailed
written valuation report to each of Optionor and Kite Realty within 45 days
after the last day for designating the Second Appraiser.  The designation of the
First Appraiser shall be approved by a majority of the members of the Board of
Trustees of the REIT, which majority must include a majority of “independent”
trustees, as defined in the REIT’s Amended and Restated Bylaws.  If only one
appraiser timely submits a proper valuation report, its FMV determination shall
be final, binding and conclusive for purposes of this Agreement.  If both
appraisers timely submit proper valuation reports, and their FMV determinations
vary by 10% or less, FMV shall be equal to the average of the two FMV
determinations.  If both appraisers timely submit proper valuation reports, and
their FMV determinations vary by more than 10%, the two appraisers shall
promptly appoint a third appraiser (the “Third Appraiser”), which shall
independently determine FMV in accordance with Section 3.1(a) and shall provide
a detailed written valuation report to each of Optionor and Kite Realty within
45 days after its appointment.  FMV shall then be equal to the average of the
two closest FMV determinations submitted by the three appraisers.  FMV as
determined in accordance with Section 3.1(a) shall be final, binding and
conclusive for purposes of this Agreement.

 

(iii)          In preparing its FMV determination, each appraiser shall be
provided with the same Property-specific source documents and information and
the same access to personnel.  Each appraiser shall determine a single point
estimate of FMV, not a range of values.  Only qualified real estate appraisers
with at least five years’ prior experience in the valuation of properties
comparable to the Property in the area in which such Property is located, and
that do not have any financial interest in any entities affiliated with the
Members (excluding any existing or prior agreement or contractual arrangement to
provide advisory or appraisal services to any such Members or any affiliates
thereof), may be validly appointed to serve as an appraiser hereunder.  Subject
to Section 3.1(f), each of Optionor and Kite Realty shall pay all fees and costs
of the appraiser designated by it and one-half of all fess and costs of the
Third Appraiser, if any.

 

(b)           On the Closing Date, the Acquisition Consideration shall be
payable by Kite Realty, in the form of units of limited partnership interest in
Kite Realty (“Units”) or cash, in the sole and absolute discretion of Kite
Realty.  The value of Units shall be their “Market Value” as defined in this
Section 3.1(b), and the number of Units shall be rounded to the nearest whole
number of Units to avoid the issuance of fractional Units.  The term “Market
Value” shall mean the average closing price of the common shares of

 

4

--------------------------------------------------------------------------------


 

beneficial interest, $0.01 par value per share, of the REIT (or any successor
thereto) (“Common Shares”) for the 10 consecutive trading days immediately
preceding (but not including) the Closing Date.  For purposes of determining
Market Value, one Unit shall equal one Common Share, subject to any adjustments
required under the Amended and Restated Agreement of Limited Partnership of Kite
Realty, as may be amended and/or restated from time to time (the “Partnership
Agreement”), or to reflect stock splits, reclassifications, dividends in-kind
and the like.

 

(c)           On the Closing Date, all reserves held by or on behalf of Optionor
as required by applicable lenders or otherwise with respect to the Property or
the LLC Interest shall either be (i) retained by or returned to Optionor, or
(ii) transferred to Kite Realty in which event a credit shall be applied to
increase the Acquisition Consideration by the amount of such transferred
reserves.

 

(d)           In exercising the Option, Kite Realty will use reasonable
commercial efforts to cooperate with Optionor and the Members to minimize any
taxes, fees or prepayment penalties payable in connection with such exercise or
the assumption or repayment of indebtedness relating to the LLC Interest;
provided that, except as otherwise set forth in this Agreement, such cooperation
shall not require Kite Realty to unreasonably delay the Closing Date or require
Kite Realty to assume additional liabilities or incur any material amount of
out-of-pocket expenses.

 

(e)           Pursuant to the Partnership Agreement, Units are exchangeable into
Common Shares.  It is currently anticipated that such Common Shares will be
entitled to certain registration rights consistent with the REIT’s practice at
the time such Units are issued and subject to any restrictions or agreements
affecting such rights to which the REIT or Kite Realty is bound.

 

(f)            Kite Realty may decide at any time after delivery of an Exercise
Notice, but before the Closing Date, not to proceed with the acquisition of the
LLC Interest as specified in the Exercise Notice; provided, that if Kite Realty
revokes such Exercise Notice following the date on which the Second Appraiser is
appointed pursuant to Section 3.1(a)(ii), Kite Realty shall bear all of the
costs and expenses of the appraisers incurred up to the date on which Kite
Realty notifies Optionor and such appraisers of such revocation; and, provided
further, that if a final FMV determination is made in accordance with Section
3.1 prior to Kite Realty’s revocation of such Exercise Notice, such FMV
determination shall be deemed to constitute the FMV of the Property for purposes
of subsequent exercises of the Option for a period of six months following the
date of such revocation; it being understood that any such decision not to
proceed shall not result in the termination of this Agreement (including,
without limitation, the Option).

 

3.2           Acquisition Documentation.  On or prior to the Closing Date
(subject to Section 3.1(f)), Optionor, the Members and Kite Realty shall
acknowledge, execute,  deliver and/file (as the case may be) the closing
documentation described on Exhibit C hereto (the “Closing Documentation”). 
Optionor, the Members and Kite Realty shall thereafter additionally acknowledge,
execute, deliver and/or file (as the case may be) any and all other documents,
agreements or instruments reasonably necessary or appropriate to effectuate the
acquisition, transfer and conveyance of the LLC Interest in accordance with the
terms of this Agreement.

 

5

--------------------------------------------------------------------------------


 

3.3           Withholding.  Optionor shall execute upon the conveyance of the
LLC Interest such certificates or affidavits reasonably necessary to document
the inapplicability of any federal or state tax withholding provisions,
including, without limitation, those referred to in Section 7.4 below.  If
Optionor fails to provide such certificates or affidavits, Kite Realty may
withhold a portion of the Acquisition Consideration as required by the Internal
Revenue Code of 1986, as amended (the “Code”) or applicable state law.

 

3.4           Taxes.  If the transactions contemplated by this Agreement are
consummated, then the following shall apply:

 

(a)           Acquisition is Treated as Contribution.  If the Acquisition
Consideration consists in whole or in part of Units, the transfer, assignment
and exchange contemplated by this Agreement shall constitute a “Capital
Contribution” to Kite Realty pursuant to Article IV of the LLC Agreement and is
intended to be governed by Section 721(a) of the Code, and the parties agree to
report this transaction consistent with such treatment.

 

(b)           Cooperation and Tax Disputes.  Optionor and the Members, on the
one hand, and Kite Realty, on the other hand, shall provide each other with such
cooperation and information relating to the LLC Interest, the Member Interests,
and to the extent within Optionor’s possession and control, the LLC and the
Property, as the parties reasonably may request in (i) filing any tax return,
amended tax return or claim for tax refund, (ii) determining any liability for
taxes or a right to a tax refund or (iii) conducting or defending any proceeding
in respect of taxes.  Any time after the date hereof, Kite Realty shall promptly
notify Optionor or the Members, as applicable, in writing upon receipt by Kite
Realty or any of its affiliates of notice of (i) any pending or threatened tax
audits or assessments with respect to the LLC Interest or the Member Interests
and (ii) any pending or threatened federal, state, local or foreign tax audits
or assessments of Kite Realty or any of its affiliates, in each case which may
affect the liabilities for taxes of Optionor or any of the Members with respect
to any tax period ending on or before the Closing Date.  Optionor and each
Member shall promptly notify Kite Realty in writing upon receipt by Optionor or
such Member, as the case may be, of notice of any pending or threatened federal,
state, local or foreign tax audits or assessments relating to the income,
properties or operations of the Optionor or the LLC, the Property, the LLC
Interest or any of the Member Interests.  Each of Kite Realty, on the one hand,
and Optionor and/or the Members, on the other hand, may participate at its own
expense in the prosecution of any claim or audit with respect to taxes
attributable to any taxable period ending on or before the Closing Date,
provided, that Optionor and/or the Members shall collectively have the right to
control the conduct of any such audit or proceeding or portion thereof for which
Optionor and/or such Members, as the case may be, have acknowledged liability
(except as a partner of Kite Realty) for the payment of any additional tax
liability, and Kite Realty shall have the right to control any other audits and
proceedings.  Notwithstanding the foregoing, neither Kite Realty, on the one
hand, nor Optionor and/or the Members, on the other hand, may settle or
otherwise resolve any such claim, suit or proceeding which could have an adverse
tax effect on the other party or its direct or indirect owners without the
written consent of the other party, such written consent not to be unreasonably
withheld or delayed.  Each party shall retain all tax returns, schedules and
work papers, and all material records and other documents relating thereto,
until the expiration of the statute of limitations (and, to the extent notified

 

6

--------------------------------------------------------------------------------


 

by any party, any extensions thereof) of the taxable years to which such tax
returns and other documents relate and until the final determination of any tax
in respect of such years.

 

(c)           Tax Allocations.  With respect to the LLC Interest that is
directly or indirectly contributed to Kite Realty as provided in Section 3.4(a)
above, the parties agree that Kite Realty shall use the “traditional method”, as
described in Treasury Regulation Section 1.704-3(b), to make allocations of
taxable income and loss among the partners of Kite Realty.

 

(d)           Transfer Taxes.  Kite Realty shall pay the cost of all documentary
transfer taxes arising from the sale of the LLC Interest pursuant to the
exercise by Kite Realty of the Option or from the transfer of the Member
Interests pursuant to Section 5.2.

 

(e)           Closing Costs.  Any recording fees, escrow fees, and other closing
costs (except documentary transfer taxes as provided in Section 3.4(d) above)
shall be allocated according to custom and practice based on the location of the
Property.

 

(f)            Survivability.  This Section 3.4 shall survive the termination of
this Agreement for a period of one year from the date of such termination.

 

ARTICLE IV – RIGHT OF FIRST REFUSAL

 

4.1           Right of First Refusal.   If Optionor receives a bona fide, good
faith offer from an unaffiliated third party to purchase all right, title and
interest in and to the LLC Interest (the “Offer”) at any time during the term of
this Agreement, then, subject only to Kite Realty’s right of first refusal
contained in this Article IV, Optionor shall have the right to convey 100% of
the LLC Interest to such third party during the term of this Agreement.  If
Optionor desires to accept the Offer, Optionor shall first give written notice
(the “ROFR Notice”) thereof to Kite Realty (the date the ROFR Notice is
delivered by Kite Realty in accordance with this Agreement is referred to as the
“Notice Date”), which ROFR Notice shall include the proposed purchase price (the
“Purchase Price”), the identity of the proposed transferee (the “Transferee”)
and other material terms (collectively, the “Acquisition Terms”) of the proposed
transfer of the LLC Interest.  Kite Realty shall have 30 days from the Notice
Date either (i) to deliver written notice to Optionor (the “OP Notice”) of its
election to acquire 100% of the LLC Interest for the same Purchase Price
(payable in cash or Units, in Kite Realty’s sole and absolute discretion) and
otherwise on substantially the same Acquisition Terms as set forth in the Offer,
or (ii) if the Option is then exercisable pursuant to Section 1.2 hereof,  to
deliver an Exercise Notice pursuant to the exercise of its Option under
Section 2.1.  For purposes of this Agreement, an “unaffiliated third party”
shall mean, with respect to any Person, any Person directly or indirectly not
controlling, not controlled by or not under common control with such Person. 
For purposes of this definition, “control,” when used with respect to any
Person, shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.  “Person” shall mean a
natural person, partnership (whether general or limited), trust, estate,
association, corporation, limited liability company, unincorporated
organization, custodian, nominee or any other individual or entity in its own or
any representative capacity.

 

7

--------------------------------------------------------------------------------


 

4.2           Acquisition Process.   If Kite Realty timely delivers an Exercise
Notice following receipt of a ROFR Notice, subject to Section 4.1, the
provisions of Article III shall govern the acquisition of the LLC Interest.  If
Kite Realty timely delivers an OP Notice following receipt of a ROFR Notice,
subject to Section 4.1, the provisions of Article III (excluding Section 3.1(a))
shall govern the acquisition of the LLC Interest to the extent not inconsistent
with the Acquisition Terms; it being understood that if the Purchase Price is
paid in Units, the value of Units shall be their Market Value as defined in
Section 3.1(b).

 

4.3           Failure to Timely Exercise Right.   If Kite Realty fails to timely
submit an Exercise Notice or OP Notice following receipt of a ROFR Notice, Kite
Realty’s rights under this Agreement with respect to the LLC Interest shall
expire and be of no further force or effect; provided, however, that such rights
shall be revived and reinstated in favor of Kite Realty in the event Optionor
does not consummate the transaction with the Transferee on terms which are
generally as good or more favorable to Optionor than the Acquisition Terms
within 90 days following the Notice Date.

 

ARTICLE V – ADDITIONAL AGREEMENTS AND COVENANTS

 

5.1           Marketing the LLC Interest for Sale.   Optionor agrees not to
(i) affirmatively market the LLC Interest for sale during the Option Term, or
(ii) sell, convey or otherwise transfer, or agree to sell, convey or otherwise
transfer, all or any portion of the Partnership Interest, other than the sale of
100% of the Partnership Interest pursuant to Kite Realty’s exercise of the
Option or in accordance with Article IV hereof.

 

5.2           Alternative Transaction – Member Interest Acquisition.

 

(a)           Consent to Alternative Transaction.  Optionor and the Members
acknowledge and understand that Kite Realty may desire to effectuate a transfer
of the LLC Interest, other than through the direct acquisition of the LLC
Interest as contemplated hereby, and that Kite Realty may determine that it is
more desirable or appropriate to accomplish the transfer of the LLC Interest
through the acquisition of 100% of the Member Interests (the “Member Interest
Acquisition”).  Optionor and the Members hereby consent to the Member Interest
Acquisition, and agree to cooperate with Kite Realty; provided, that the Members
receive, in the aggregate, the amount of cash or number of Units to which
Optionor would be entitled under Section 3.1 upon the sale of the LLC Interest
pursuant to this Agreement, subject to the adjustments in Section 5.2(b); it
being understood that the form of consideration shall be determined in the sole
and absolute discretion of Kite Realty.

 

(b)           Member Interest Acquisition Consideration.   Notwithstanding
anything to the contrary in this Agreement, the Acquisition Consideration
payable for the Member Interests shall be reduced by the amount of any Entity
Indebtedness assumed or repaid by Kite Realty (including, without limitation,
the payment of any applicable prepayment, assumption or other fees, costs and
penalties).  For purposes of this Section 5.2(b), the value of outstanding
Entity Indebtedness assumed by Kite Realty shall be the principal amount thereof
and any accrued and unpaid interest, plus any related prepayment, assumption and
other fees, costs and penalties incurred by Kite Realty in connection with Kite
Realty’s assumption of such Entity Indebtedness.  “Entity Indebtedness” shall
mean any outstanding financings or other arrangements entered into

 

8

--------------------------------------------------------------------------------


 

by Optionor (or any affiliate of Optionor) prior to the date hereof which relate
to the LLC Interest, Optionor or the Member Interests and secured by a pledge of
the LLC Interest or Member Interests or which otherwise encumbers the LLC
Interest or Member Interests.  Notwithstanding anything to the contrary
contained herein, “Entity Indebtedness” shall not include any Entity
Indebtedness to the extent that the aggregate of all Entity Indebtedness (plus
accrued and unpaid interest and any related prepayment, assumption or other
fees, costs and penalties) exceeds the Acquisition Consideration.  Any
financings or other arrangements encumbering the LLC Interest or the Member
Interests in excess of the amount of the Acquisition Consideration (as adjusted
pursuant to this Section 5.2(b)) shall be the responsibility of Optionor and
shall be prepaid or repaid at or prior to the Closing Date.  Optionor shall
provide Kite Realty with notice of any known default under any Entity
Indebtedness and shall provide copies of any written default notices Optionor
may receive from the lenders of such indebtedness.

 

(c)           Acquisition Process.  In the event that Kite Realty elects to
accomplish the transfer of the LLC Interest through the Member Interest
Acquisition: (i) the Exercise Notice shall specify that Kite Realty elects to
effectuate the Member Interest Acquisition pursuant to this Section 5.2; (ii)
subject to this Section 5.2, the provisions of Article III shall govern the
Member Interest Acquisition; (iii) the purchase price to be paid by Kite Realty
for the Member Interests shall be equal to the Acquisition Consideration for the
LLC Interest as calculated in accordance with Section 3.1, subject to the
adjustments in Section 5.2(b), with each Member entitled to receive such
Member’s pro rata share of such Acquisition Consideration based on such Member’s
percentage interest in Optionor (as set forth in Exhibit B); (iv) subject to
Section 3.1(f), the Member Interests shall be conveyed, and the Closing Date of
such acquisition shall occur, within the later of (a) 15 days after the last day
of the month immediately following the month in which the Exercise Notice is
delivered or (b) 45 days after the determination of the FMV of the Property at
the time in accordance with Section 3.1; and (v) on or prior to the Closing
Date, subject to Section 3.1(f), the Members, Optionor and Kite Realty shall
execute and deliver the closing documentation described on Exhibit C hereto
regarding the Member Interest Acquisition, and, thereafter, the Members,
Optionor and Kite Realty shall additionally acknowledge, execute, deliver and/or
file (as the case may be) any and all other documents, agreements or instruments
reasonably necessary or appropriate to effectuate the Member Interest
Acquisition in accordance with the terms of this Agreement.

 

5.3           Further Assurance.   Optionor and each Member shall execute and
deliver to Kite Realty all such other and further instruments and documents and
take or cause to be taken all such other and further actions as Kite Realty may
reasonably request in order to effect the transactions contemplated by this
Agreement, including, without limitation, instruments or documents deemed
necessary or desirable by Kite Realty to effect and evidence the acquisition of
the LLC Interest or the Member Interest Acquisition in accordance with the terms
of this Agreement.

 

5.4           Consent to Other Approvals.   Optionor and each Member hereby
acknowledges and agrees that the execution and delivery of this Agreement by
Optionor and such Member shall constitute the consent, waiver or approval by
Optionor and by such Member, pursuant to applicable law or Optionor’s
organizational documents or other agreements, to the transactions contemplated
hereby, including, without limitation, the Member Interest Acquisition.  For the
avoidance of doubt, to the extent the consent, waiver

 

9

--------------------------------------------------------------------------------


 

or approval of a Member or Optionor is required to effectuate any of the
transactions contemplated by this Agreement, such Member or Optionor shall be
deemed to have given such consent, waiver or approval pursuant hereto.

 

5.5           Obligation to Sell the LLC Interest or the Member Interests.  
Optionor and the Members hereby acknowledge and agree that, if Kite Realty does
not exercise the Option and/or the LLC Interest is not transferred in accordance
with Article IV prior to the termination of this Agreement pursuant to Section
6.1 hereof, Optionor and the Members shall use their reasonable best efforts to
sell, convey or otherwise transfer as promptly as reasonably practicable 100% of
the LLC Interest or  100% of the Member Interests to an unaffiliated third
party.  Notwithstanding anything to the contrary herein, this Section 5.5 shall
survive any termination of this Agreement indefinitely.

 

ARTICLE VI – TERMINATION

 

6.1           Termination of this Agreement.  This Agreement shall terminate and
be of no further force or effect upon the earlier to occur of:

 

(a)           the acquisition by Kite Realty of all right, title and interest of
Optionor in the LLC Interest in accordance with this Agreement;

 

(b)           the termination of the Option and right of first refusal pursuant
to Section 4.3 hereof;

 

(c)           the fourth anniversary of the date of commencement of construction
of the planned development on the Property; it being understood that, if on or
prior to the date of such expiration: (i) Kite Realty has properly delivered an
Exercise Notice or OP Notice, this Agreement shall remain in effect for purposes
of effectuating the acquisition of the LLC Interest or the Member Interests
pursuant to such Exercise Notice or OP Notice, or (ii) Optionor has received an
Offer for which a ROFR Notice has not yet been delivered by Kite Realty, or less
than 30 days was elapsed since the date of the receipt by Kite Realty of the
ROFR Notice, this Agreement shall remain in effect for purposes of permitting
Kite Realty to exercise its rights under Article IV hereof and purchase the LLC
Interest or the Member Interests; or

 

(d)           the sale, transfer or contribution by the LLC of all the parcels
comprising the Property.

 

6.2           Procedure if Option Terminates.

 

(a)           Notice of Termination.  If this Agreement is terminated pursuant
to Section 6.1(b) or Section 6.1(d) prior to the expiration of the Option Term,
Optionor and the Members will provide notice of such termination to Kite Realty
(the “Option Termination Notice”).  The delivery of the Option Termination
Notice shall not be a condition precedent to the effectiveness of such
termination.

 

(b)           Verification of Termination.  Upon receipt of the Option
Termination Notice, Kite Realty agrees that, if this Agreement is terminated, in
accordance with its terms, Kite Realty will execute, acknowledge and deliver to
Optionor in recordable

 

10

--------------------------------------------------------------------------------


 

form with appropriate authorization for recording, within 10 days from request
therefore, a quitclaim deed or any other document reasonably requested by
Optionor or a title insurance company to verify the termination of this
Agreement, including, without limitation, the Option.

 

(c)           Right to Documents.  Upon receipt of the Option Termination
Notice, Kite Realty shall forthwith deliver (or cause to be delivered) to
Optionor and shall be deemed to have assigned to Optionor (without the execution
of further documentation or instruments), any governmental applications,
permits, maps, plans, specifications and other documents in its possession or
that it has made or contracted to be made respecting the Property or the LLC
Interest, including, without limitation, all engineering reports, surveys, soil
tests, seismic studies, environmental reports, grading, flood control and
drainage plans, design renderings, market analyses, feasibility studies,
proposed tentative, parcel and final maps, and all correspondence with
governmental agencies and their personnel concerning the same (other than
materials in Kite Realty’s or any subsidiary’s or affiliated company’s
possessions or pursuant to any continuing agreement between Kite Realty, on the
one hand, and Optionor or any of the Members, on the other hand).

 

6.3           Effects of Termination.  In the event of termination of this
Agreement pursuant to Section 6.1, the provisions of Sections 3.4, 5.5, 6.1, 6.2
and 6.3 and Articles VIII and IX shall survive the termination of this
Agreement; it being understood that, with respect to termination pursuant to
Section 6.1(a), the provisions of this Agreement that contemplate performance
after the Closing Date and the obligations of the parties not fully performed on
the Closing Date shall survive the Closing Date and shall not be deemed to be
merged into or waived by the instruments executed as of the Closing Date. 
Notwithstanding the foregoing, nothing in this Section 6.3 shall be deemed to
release any party from liability for any breach by such party of the terms or
provisions of this Agreement or to impair the right of any party to enforce its
respective rights hereunder.

 

ARTICLE VII – REPRESENTATIONS, WARRANTIES AND COVENANTS

 

As a material inducement to Kite Realty to enter into this Agreement, Optionor
and each Member hereby make to Kite Realty, severally but not jointly, each of
the representations and warranties set forth in this Article VII, which
representations and warranties are true and correct as of the date hereof, and
hereby covenant as follows:

 

7.1           Organization; Authority.  Optionor is duly formed, validly
existing and in good standing (to the extent applicable) under the laws of its
jurisdiction of formation.  Optionor and each Member have full right, authority,
power and capacity: (a) to enter into this Agreement and each agreement,
document and instrument to be executed and delivered by or on behalf of Optionor
and such Member pursuant to this Agreement and (b) to carry out the transactions
contemplated hereby and thereby.  This Agreement and each agreement, document
and instrument executed and delivered by or on behalf of Optionor and such
Member pursuant to this Agreement constitutes, or when executed and delivered
will constitute, the legal, valid and binding obligation of Optionor and such
Member, each enforceable in accordance with its respective terms.  The
execution, delivery and performance of this Agreement and each such agreement,
document and instrument by or on behalf of Optionor and such Member: (i) does
not and will not violate any foreign, federal, state, local or other laws
applicable to Optionor or such Member or require

 

11

--------------------------------------------------------------------------------


 

Optionor or such Member to obtain any approval, consent or waiver of, or make
any filing with, any person or authority (governmental or otherwise) that has
not been obtained or made prior to the date hereof (other than approvals,
consents or waivers under any Project Indebtedness or Entity Indebtedness); and
(ii) does not and will not violate any term, conditions or provisions of, or
constitute a default under, any bond, note or other evidence of indebtedness or
any contract, lease or other instrument to which Optionor or such Member is a
party or by which the property of Optionor or such Member is bound or affected.

 

7.2           Title to the LLC Interest; No Agreements to Sell.   Optionor owns
beneficially and of record, free and clear of any claim, lien (including,
without limitation, tax liens), option, charge, security interest, mortgage,
deed of trust, encumbrance, rights of assignment, purchase rights or other
rights of any nature whatsoever of any third party (collectively,
“Encumbrances”), and has full power and authority to convey free and clear of
any Encumbrances, the LLC Interest, except (i) Encumbrances created in favor of
Kite Realty by the transactions contemplated hereby, (ii) Encumbrances that are
extinguished at or prior to the Closing Date, and (iii) Encumbrances relating to
the Project Indebtedness or any Entity Indebtedness.  Other than this Agreement,
Optionor is not currently a party to any agreement to sell, transfer or
otherwise encumber or dispose of, and has no obligation (absolute or contingent)
to sell, the LLC Interest owned by Optionor.  Optionor covenants and agrees not
to encumber the LLC Interest during the Option Term except in connection with
the Project Indebtedness and any Entity Indebtedness.

 

7.3           Title to the Member Interests; No Agreements to Sell.   Each
Member owns beneficially and of record, free and clear of any Encumbrances, and
has full power and authority to convey free and clear of any Encumbrances, the
Member Interests listed on Exhibit B hereto as owned by such Member, except (i)
Encumbrances created in favor of Kite Realty by the transactions contemplated
hereby, (ii) Encumbrances that are extinguished at or prior to the Closing Date,
and (iii) Encumbrances relating to the Project Indebtedness or any Entity
Indebtedness.  Other than this Agreement, such Member is not currently a party
to any agreement to sell, transfer or otherwise encumber or dispose of, and has
no obligation (absolute or contingent) to sell, the Member Interests owned by
such Member.  Each Member covenants and agrees not to encumber such Member’s
Member Interests during the Option Term except in connection with the Project
Indebtedness and any Entity Indebtedness.

 

7.4           Status as a United States Person.  Neither Optionor nor any of the
Members is a foreign person within the meaning of Section 1445 of the Internal
Revenue Code (“Section 1445”).  Optionor’s U.S. taxpayer identification number
and each Member’s social security number that have previously been provided to
Kite Realty are correct.  Optionor’s office address and each Member’s home
address are the addresses set forth opposite their signatures below. Upon
request by Kite Realty, Optionor and each Member agree to complete and provide
to Kite Realty a certificate of non-foreign status substantially in the form
provided in Section 1.1445-5(b)(3)(D) of the Treasury regulations.

 

7.5           No Brokers.  Neither Optionor nor any of the Members has entered
into, and covenants that it or he will not enter into, any agreement,
arrangement or understanding with any person or firm which will result in the
obligation of Kite Realty to pay any finder’s fee, brokerage commission or
similar payment in connection with the transactions contemplated hereby.

 

12

--------------------------------------------------------------------------------


 

7.6           Assets.   The LLC Interest is the sole asset of Optionor other
than cash or cash equivalents.  Optionor covenants not to acquire any assets
other than those to be made part of or used in connection with the LLC Interest.

 

7.7           Accredited Investor Status.   Each Member is an “accredited
investor” within the meaning of the federal securities laws.

 

ARTICLE VIII – INDEMNIFICATION

 

Optionor and each Member, severally and not jointly, agree to indemnify Kite
Realty, its affiliates and their respective trustees, directors, officers,
members, partners, employees, agents, successors and assigns (the “Indemnitees”)
in respect of, and hold the Indemnitees harmless against, any and all
liabilities (whether absolute or contingent, known or unknown or accrued or
unaccrued), damages, judgments, fines, fees, penalties, obligations,
deficiencies, losses and expenses (including, without limitation, reasonable
fees and expenses of attorneys and accountants and including, without
limitation, amounts paid in settlement) (“Damages”) actually incurred or
suffered by any Indemnitee, and to reimburse each Indemnitee for such Damages
which are suffered or incurred by such Indemnitee or to which such Indemnitee
may otherwise become subject, arising out of or resulting from the untruth,
inaccuracy or breach of any representation or warrant of Optionor or any of the
Members contained in this Agreement, or any breach, non-fulfillment or failure
to perform any agreement or covenant of Optionor or any of the Members contained
in this Agreement.

 

ARTICLE IX – ASSIGNMENT; TRANSFER OF MEMBER INTERESTS

 

9.1           Kite Realty’s Right to Assignment.   Kite Realty may not assign
the Option or the right of first refusal granted pursuant to Article IV hereby
without Optionor’s prior written consent, which consent may be conditioned,
withheld or delayed in Optionor’s sole and absolute discretion; provided, that
Kite Realty may assign the Option or the right of first refusal granted pursuant
to Article IV hereby without Optionor’s consent to (i) the REIT, (ii) any direct
or indirect controlled affiliate of the REIT or Kite Realty or (iii) any entity
into which Kite Realty has merged or otherwise is the result of a business
combination directly involving Kite Realty.

 

9.2           Optionor’s Right to Assignment.   Optionor may not assign its
interests in this Agreement, in whole or in part, without Kite Realty’s prior
written consent, which consent may be conditioned, withheld or delayed in Kite
Realty’s sole and absolute discretion.

 

9.3           Transfer of Member Interests.  A Member may Transfer (as defined
below) all or any portion of such Member’s Member Interest by complying with the
provisions of this Section 9.3.  If a proposed Transfer would result in a
“Change of Control” (as defined below), then such Member shall provide written
notice of such Transfer to Kite Realty at least 30 days prior to the proposed
Transfer (the “Transfer Notice”).  For purposes of this Section 9.3:
(a) ”Transfer” shall include any sale, assignment, gift, pledge, hypothecation,
mortgage, exchange, or other disposition, other than a pledge, mortgage, or
hypothecation of or granting of a security interest in, a Member Interest in
connection with the Project Indebtedness or any Entity Indebtedness; and (b)
“Change of Control” shall

 

13

--------------------------------------------------------------------------------


 

mean (i) the Transfer of more than 50% of the voting ownership interests in
Optionor or (ii) if there is no voting ownership interest, the Transfer of more
than 50% of the equity ownership interests in Optionor.  Notwithstanding the
foregoing, no purported Transfer of all or any portion of a Member Interest
(whether or not such Transfer would result in a Change of Control) shall be
effective unless and until the transferee becomes a party to this Agreement and
bound by the terms and conditions of this Agreement as a “Member” (regardless of
whether or not such transferee is admitted as a member of Optionor) by executing
and delivering a counterpart signature page to this Agreement to Kite Realty. 
Any purported transfer of a Member Interest in violation of this Section 9.3
shall be null and void.

 

ARTICLE X – MISCELLANEOUS

 

10.1         Amendment; Waiver.  This Agreement may not be amended except by an
instrument in writing signed by the parties.  No waiver of any provisions of
this Agreement shall be valid unless in writing and signed by the party against
whom enforcement is sought.

 

10.2         Entire Agreement; Counterparts; Applicable Law.  This Agreement
(a) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, (b) may be executed in one or more counterparts, each of
which will be deemed an original and all of which, including, without
limitation, validity, interpretation and effect, shall constitute but one and
the same instrument and (c) shall be governed in all respects, including,
without limitation, validity, interpretation and effect, by the laws of the
State of Indiana without giving effect to the conflict of law provisions
thereof.

 

10.3         Severability.  If any provision of this Agreement, or the
application thereof, is for any reason held to any extent to be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto.  The parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of the void or unenforceable provision and to execute any
amendment, consent or agreement deemed necessary or desirable by Kite Realty to
effect such replacement.

 

10.4         Binding Effect.  This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties and their respective
permitted successors and permitted assigns.

 

10.5         Equitable Remedies.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement was not performed in
accordance with its specific terms or was otherwise breached.  It is accordingly
agreed that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any federal or state court located in the State of Indiana
(as to which the parties agree to submit to jurisdiction for the purposes of
such action), this being in addition to any other remedy to which they are
entitled at law or in equity.

 

14

--------------------------------------------------------------------------------


 

10.6         Notices.  Any notice or demand which must or may be given under
this Agreement (including, without limitation, the Exercise Notice, the OP
Notice, the ROFR Notice, the Transfer Notice and the Option Termination Notice)
or by law shall, except as otherwise provided, be in writing and shall be deemed
to have been delivered (i) when physically received by personal delivery (which
shall include the confirmed receipt of a telecopied facsimile transmission), or
(ii) three business days after being deposited in the United States certified or
registered mail, return receipt requested, postage prepaid or (iii) one business
day after being deposited with a nationally known commercial courier service
providing next day delivery service (such as Federal Express).

 

10.7         Recording.  Subject to applicable consents required under any
financing related to the Property or the LLC Interest, Kite Realty shall have
the right to record a memorandum of this Agreement in the real property records
of the county in which the Property is situated.  If Kite Realty records such a
memorandum, Kite Realty covenants and agrees to record the appropriate notice of
termination or cancellation upon the expiration or earlier termination of this
Agreement.

 

10.8         Fees and Expenses.  Except to the extent contemplated in
Section 3.1(f), Section 3.4(d), Section 3.4(e) or Article VIII hereof, all fees
and expenses incurred in connection with the execution, delivery and performance
of this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such fees and expenses.

 

10.9         Reliance.  Each party to this Agreement acknowledges and agrees
that it is not relying on tax advice or other advice from the other party to
this Agreement, and that it has or will consult with its own advisors.

 

[Signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Agreement as of the date first set forth above.

 

Address:

 

 

 

 

OPTIONOR:

 

 

Kite 126th Street Medical, LLC       

KITE 126TH STREET MEDICAL, LLC

c/o Kite Realty Group Trust

 

30 S. Meridian Street

By:

 /s/ JOHN A. KITE

 

Suite 1100

Name: John A. Kite

Indianapolis, Indiana  46204

Title:

Member

 

Fax No.: (317) 577-5605

 

 

 

 

 

 

KITE REALTY:

 

 

Kite Realty Group, L.P.

KITE REALTY GROUP, L.P.

c/o Kite Realty Group Trust

 

30 S. Meridian Street

By:  KITE REALTY GROUP TRUST, its

Suite 1100

General Partner

Indianapolis, Indiana  46204

 

Fax No.: (317) 577-5605

 

By:

/s/ JOHN A. KITE

 

 

 

Name: John A. Kite

 

 

Title: President and Chief Executive

 

 

 

Officer

 

 

 

 

 

MEMBERS:

 

 

 

 

Alvin E. Kite, Jr.

 

c/o Kite Realty Group Trust

/s/ ALVIN E. KITE, JR.

 

30 S. Meridian Street

Alvin E. Kite, Jr.

Suite 1100

 

Indianapolis, Indiana  46204

 

 

--------------------------------------------------------------------------------


 

John A. Kite

 

c/o Kite Realty Group Trust

/s/ JOHN A. KITE

 

30 S. Meridian Street

John A. Kite

Suite 1100

 

Indianapolis, Indiana  46204

 

 

 

 

 

Paul W. Kite       

 

c/o Kite Realty Group Trust

  /s/ PAUL W. KITE

 

30 S. Meridian Street

Paul W. Kite

Suite 1100

 

Indianapolis, Indiana  46204

 

 

 

 

 

Thomas K. McGowan

 

c/o Kite Realty Group Trust

  /s/ THOMAS K. McGOWAN

 

30 S. Meridian Street

Thomas K. McGowan

Suite 1100

 

Indianapolis, Indiana  46204

 

 

--------------------------------------------------------------------------------


 

EXHIBITS TO THE OPTION AGREEMENT*

 

 

Exhibit A

 

Description of Real Property

 

 

 

Exhibit B

 

Member Interests

 

 

 

Exhibit C

 

Closing Documentation
(LLC Interest Acquisition/Member Interests Acquisition)

 

--------------------------------------------------------------------------------

*     The registrant agrees to furnish, supplementally, a copy of omitted
Exhibits A and C to the SEC upon request.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MEMBER INTERESTS

 

 

Member

 

Member Percentage Interests

 

 

 

 

 

Alvin E. Kite, Jr.

 

30

%

 

 

 

 

John A. Kite

 

25

%

 

 

 

 

Paul W. Kite

 

25

%

 

 

 

 

Thomas K. McGowan

 

20

%

 

--------------------------------------------------------------------------------